Citation Nr: 9902176	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-35 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for dysthymia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
February 1957.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1994 rating action in which 
the RO denied a rating in excess of 20 percent for 
hemorrhoids, and an August 1996 rating action in which the RO 
granted secondary service connection for dysthymia and 
assigned a 10 percent disability evaluation.  The veteran has 
appealed both issues for higher ratings.  In June 1995, the 
veteran had a hearing before an RO hearing officer.  In 
September 1998, the veteran appeared for a hearing before the 
undersigned member of the Board at the RO.  Transcripts of 
both hearings are in the claims folder.


REMAND

I.  Hemorrhoids

The veteran contends that his hemorrhoids are more disabling 
than currently evaluated and warrant a rating in excess of 20 
percent.  Specifically, the veteran maintains that he has 
continuous bleeding throughout the day and not just after 
bowel movements.  He has soiling every day and suffers from 
severe anal pain and weakness during and after bowel 
movements.

The regulations provide that when external or internal 
hemorrhoids are productive of persistent bleeding and anemia, 
or with fissures, they are evaluated as 20 percent disabling.  
38 C.F.R. § 4.114, Diagnostic Code 7336 (1998).

At his June 1995 RO hearing, the veteran testified that he 
has constant pain and stress due to his hemorrhoids.  He has 
no control over his bowel movements.  He described episodes 
of fecal leakage and frequent staining of his clothing.  He 
reported that he had been diagnosed with anemia by physicians 
at the Northport, New York, VA Medical Center (VAMC) because 
of his hemorrhoids and related bleeding.

On VA examination in August 1995, the veteran was found to 
have a rosette of external hemorrhoids, which were flat, soft 
and nonulcerated.  He had one internal hemorrhoid, which was 
also soft, flat and nonulcerated.  On rectal examination, 
there was no bleeding noted and no loose stool.  The veteran 
reported bleeding, soiling, incontinence, diarrhea, fecal 
leakage, and tenesmus.  The examiner indicated that anemia 
was unlikely, but the veteran was to have a CBC laboratory 
test done to rule out anemia.  There is no laboratory report 
in the claims folder and, as such, it is unclear whether the 
veteran is currently anemic.

At his September 1998 Travel Board hearing before the 
undersigned member of the Board, the veteran testified that 
he has symptoms of itching and fecal leakage.  He has trouble 
sitting for long periods of time because of leakage that 
occurs.  He uses suppositories on a daily basis and eats a 
very bland diet.  His medications provide only temporary 
relief of his symptoms.  The veteran testified that he wears 
adult protective undergarments whenever he attends social 
functions.  The veteran reported that he remains anemic as a 
result of his hemorrhoids.  The veteran testified that he has 
a Masters degree in Health and Physical Education.  He is 
not currently employed, having retired at 55 years of age ten 
years ago.

The Board notes that the veteran is currently receiving the 
maximum schedular evaluation for a hemorrhoids under 
Diagnostic Code 7336.  Considering the veterans complaints 
related to hemorrhoids and the fact that the most recent VA 
examination of that disorder is over three years old, the 
Board is of the opinion that a further examination is in 
order, where, among other things, the physician comments on 
whether the hemorrhoids result in impairment of rectal 
sphincter control, and, if so, the severity thereof.  This 
could provide a basis for an analogous rating under 
Diagnostic Code 7332.  Another way that a rating in excess of 
20 percent can be assigned for the veterans hemorrhoids is 
on an extraschedular basis pursuant to 38 C.F.R. § 3.321 (b) 
(1).  38 C.F.R. § 3.321 (b) (1) requires the presence of an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The RO has 
not considered the appropriateness of an extraschedular 
rating for the veterans hemorrhoids.  Inasmuch as this is 
the most probable basis for a higher rating in excess of 20 
percent, the veteran should be accorded extraschedular 
consideration.


II.  Dysthymia

The veterans dysthymia was originally evaluated under the 
9400 series of Diagnostic Codes, as they existed pursuant to 
38 C.F.R. § 4.132, prior to November 7, 1996.  However, 
subsequent to filing his claim for an increased rating, the 
rating schedule for determining the disability evaluations to 
be assigned for all mental disorders was changed, effective 
November 7, 1996.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The RO has not 
yet had an opportunity to evaluate the veterans dysthymia 
under the new rating criteria.

On VA psychiatric examination in August 1995, the veteran was 
diagnosed with severe dysthymia.  He complained of decreased 
energy, insomnia, severe isolation and withdrawal from his 
surroundings, and a difficulty in getting along with family 
members.  On examination, the veteran had difficulty relaxing 
and sat on the edge of a chair in a somewhat rigid manner.  
He was tearful intermittently during the examination process 
and appeared to be genuinely embarrassed when discussing his 
condition.  There was little eye to eye contact and the 
veteran was observed to be genuinely depressed.

On VA psychiatric examination in July 1996, the veteran 
complained of chronic anxiety, depression, low self esteem, 
shame, guilt, embarrassment, irritability and sleep 
disturbances as a result of his service connected 
hemorrhoids.  He described angry outbursts, social isolation 
and withdrawal.  On examination, the veteran exhibited an 
affect that was appropriate to thought content.  The 
diagnostic impression was dysthymic disorder felt to be due 
to his hemorrhoid condition.  The examiner indicated that the 
veteran had a fair to moderate impairment in both social 
relations and occupational functioning.  To the extent that 
the VA examiner provided some comment on the extent of the 
veterans social and occupational impairment as a result of 
his dysthymia, the rating board could conceivably evaluate 
the severity of the veterans dysthymia under the old rating 
criteria, consistent with what the United States Court of 
Veterans Appeals (Court) specifically required in Massey v. 
Brown, 7 Vet.App. 204 (1994).  However, the fact remains that 
there are insufficient clinical findings to evaluate the 
veterans service connected dysthymia under the new rating 
criteria which became effective November 7, 1996.  Under 
these circumstances, further examination is warranted.

Appellate review of the veterans hearing testimony at his RO 
hearing and at his Travel Board hearing reflects ongoing 
embarrassment due to his hemorrhoid condition.  He testified 
that his ongoing hemorrhoidal condition has caused a great 
deal of anxiety in his life, both socially and when he was 
employed.  He indicated that he has attended stress 
management courses in addition to other group therapy at the 
Northport, New York VA Medical Center (VAMC).  At his 
September 1998 Travel Board hearing, the veteran indicated 
that he is receiving psychiatric treatment twice a month at 
the Northport, New York VAMC.

The case is REMANDED to the RO for the following action:

1.  The RO should contact the 
veteran and ask him whether he has 
received any treatment for his 
service connected psychiatric 
disorder since July 1996, the date 
of the last VA psychiatric 
examination.  Based on his 
response, the RO should obtain a 
copy of all psychiatric treatment 
records from the identified 
source(s), to include the 
Northport, New York VAMC, and 
associate them with the claims 
folder.

2.  Following the receipt of the 
aforementioned evidence, if any, 
the veteran should be afforded a VA 
psychiatric examination.  The 
examiner MUST completely review the 
claims folder prior to the 
examination, including a copy of 
this remand order.  He/she should 
indicate in the report that a 
review of the claims folder was 
accomplished.  The purpose of the 
examination is to determine the 
current severity of the veterans 
service connected dysthymia and to 
obtain information which will 
provide for its evaluation based on 
Court precedent, as well as under 
the new rating criteria for 
psychiatric disorders.  All 
clinical findings should be 
reported in detail.  All indicated 
tests and studies should be 
performed.  The examiner is 
specifically instructed to comment 
regarding the degree to which the 
psychiatric symptoms attributable 
to the service connected dysthymia 
affect the veterans ability to 
establish and maintain effective 
and favorable relationships with 
people (social impairment) and the 
degree to which those psychiatric 
symptoms result in reduction in 
initiative, flexibility, efficiency 
and reliability levels (industrial 
impairment).  Massey v. Brown, 7 
Vet. App. 204 (1994).  The rating 
board must furnish the examining 
physician with a copy of the new 
rating criteria for evaluating 
psychiatric disorders other than 
eating disorders, which became 
effective November 7, 1996.  The 
examining physician must comment as 
to the presence or absence of each 
symptom and finding required under 
the new rating criteria for ratings 
from zero percent to 100 percent, 
and, where present, the frequency 
and/or severity of each symptom and 
finding.

3.  Thereafter, the RO should evaluate 
the service connected dysthymia under 
the old rating criteria, considering the 
Courts guidance in the Massey case.  
Additionally, the veterans psychiatric 
disorder should be evaluated under the 
new rating criteria which became 
effective November 7, 1996.  The veteran 
should be assigned a rating consistent 
with whichever rating criteria would 
provide for a higher rating.  See 
Karnas, supra.

4.  The veteran should be afforded 
a VA examination to determine the 
current severity of his service 
connected hemorrhoids. The examiner 
MUST completely review the claims 
folder prior to the examination, 
including a copy of this remand 
order.  He/she should indicate in 
the report that a review of the 
claims folder was accomplished.  
All clinical findings should be 
reported in detail.  Following 
examination, the VA physician 
should (a) identify the nature and 
extent of all current internal and 
external hemorrhoids; (b) comment 
on the presence or absence of 
bleeding, anemia, or fissures; (c) 
comment on whether the veteran has 
impairment of rectal sphincter 
control, and, if so, whether such 
is caused by his service connected 
hemorrhoid disorder.  If the 
answers to both of these questions 
is in the affirmative, then the 
degree of impairment of rectal 
sphincter control should be fully 
described.

5.  Thereafter, the RO should 
consider whether the veterans 
claim for an increased rating for 
hemorrhoids meets the requirements 
for a higher analogous rating under 
Diagnostic Code 7332.  The RO 
should also consider whether the 
service connected hemorrhoids 
present such an exceptional or 
unusual disability picture as to 
warrant a referral to the VA 
Undersecretary for Benefits or the 
Director of the VA Compensation and 
Pension Service for consideration 
of an extraschedular rating.

If the benefits sought on appeal are not granted, both the 
veteran and his representative should be provided with a 
Supplemental Statement of the Case.  The veteran and his 
representative should be given the opportunity to respond 
within the applicable time.  Thereafter, the case should be 
returned to the Board, if in order.  The appellant need take 
no action unless otherwise notified.  The purpose of this 
remand is to comply with due process requirements and a 
precedent decision of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
